DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	The Examiner’s amendments below do not add new limitations but only corrects minor antecedent issue(s), formality(s) and/or language consistency, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with JOHN KENNEDY, ESQ., (Reg. No.: 42717), on 05/25/2022.

4.	The claims are amended by the examiner as follows:
4.1. Claim-1:
1.	A device comprising:
a hot test prong configured for electrical coupling  a test transmitter with a hot line of an electrical circuit; and 
a signal generator, coupled to the hot test prong, configured to generate a ping signal on the hot line.

Reasons for Allowability / Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

6.	The following is an examiner's statement of reasons for allowance:
 
7. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a signal generator, coupled to the hot test prong, configured to generate a ping signal on the hot line.

8.	Claims 2-3 are allowed due to the fact that they further limit and depend on claim 1.

9. 	Regarding claim 4, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a signal receiver, coupled to the hot receive prong, configured to detect presence of a ping signal at the hot receive prong.

10.	Claims 5-18 are allowed due to the fact that they further limit and depend on claim 4.

11. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the ping is generated for use by a test receiver, coupled to the electrical circuit at a second electrical outlet, in determining whether a bootleg ground configuration exists for the electrical circuit. 

12.	Claims 20 is allowed due to the fact it further limits and depends on claim 19.

13.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the independent claims.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	MACH (Pub. No.: US 2016/0336816) teaches “a system and method for transferring power from a wireless power outlet to a wireless power receiver, an outlet transmits a first-type ping signal transferring a burst of energy to the wireless power receiver. The outlet includes a detector able to detect when the receiver activates an over voltage protection mechanism. When the OVP is activated the outlet may transmit a lower energy second-type ping signal” (Abstract).
b)	Mason (Pub. No.: US 2005/0275411) teaches “A device for testing for a wiring fault condition is disclosed. The device includes an electrical connector, a first signal generator, a second signal generator, and a user interface. The electrical connector includes first and second contacts that are configured to establish an electrical connection to the wiring. The first signal generator is in signal communication with the electrical connector, and is configured to generate a signal on the wiring and to receive a reflected signal therefrom. The second signal generator is in signal communication with the electrical connector, and is configured to generate a radio frequency signal on the wiring. The user interface is in signal communication with either or both of the first and second signal generators” (Abstract).
c)	Mason (Pub. No.: US 2005/0275409) teaches “A 240 volt outlet tester is described. The 240 volt outlet tester includes a housing with three or four prongs extending outwardly from a base of the housing. The prongs are designed so that they can be inserted into either a three or four wire 240 volt outlet. Indicator lights are integrated into the housing. A test circuit is located within the housing. The test circuit is designed to detect whether the 240 volt outlet has been wired correctly” (Abstract).
d)	Radle (Pub. No.: US 2009/0212785) teaches “A tester is disclosed for testing a wiring state of a live electrical receptacle outlet. The tester comprises a body having a display located thereon and a plug extending from the body. The display is configured to selectively provide a text indicator. When the plug of the tester is received in the electrical outlet, the display indicates the wiring state of the electrical outlet” (Abstract).
e)	Raneri (Pub. No.: US 2015/0249337) teaches “A load control system having a controllable electrical outlet provides a low cost solution for controlling a plurality of standard electrical outlets. The controllable electrical outlet may be coupled in series between a power source and at least one standard electrical outlet for controlling the power delivered to the standard electrical outlet. The controllable electrical outlet may comprise an actuator for allowing the controllable electrical outlet to be associated with an input device for receiving digital messages from the input device” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867